Case 19-10379-whd   Doc 2   Filed 02/26/19 Entered 02/26/19 16:05:32   Desc Main
                            Document      Page 1 of 6
Case 19-10379-whd   Doc 2   Filed 02/26/19 Entered 02/26/19 16:05:32   Desc Main
                            Document      Page 2 of 6
Case 19-10379-whd   Doc 2   Filed 02/26/19 Entered 02/26/19 16:05:32   Desc Main
                            Document      Page 3 of 6
Case 19-10379-whd   Doc 2   Filed 02/26/19 Entered 02/26/19 16:05:32   Desc Main
                            Document      Page 4 of 6
Case 19-10379-whd   Doc 2   Filed 02/26/19 Entered 02/26/19 16:05:32   Desc Main
                            Document      Page 5 of 6
Case 19-10379-whd   Doc 2   Filed 02/26/19 Entered 02/26/19 16:05:32   Desc Main
                            Document      Page 6 of 6
